UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)May 4, 2010 Alliant Energy Corporation (Exact name of registrant as specified in its charter) Wisconsin 1-9894 39-1380265 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 4902 North Biltmore Lane, Madison, Wisconsin (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(608) 458-3311 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On May 4, 2010, Alliant Energy Corporation (the “Alliant Energy”) issued a press release announcing its earnings for the first quarter ended March 31, 2010.A copy of such press release is furnished as Exhibit 99.1 and is incorporated by reference herein. Alliant Energy included in the press release the following non-GAAP (accounting principles generally accepted in the United States of America) financial measures.Alliant Energy believes the following non-GAAP measures are useful to investors because they provide an alternate measure to better understand and compare across periods the operating performance of Alliant Energy without the distortion of non-cash charges that Alliant Energy does not expect to recur in future periods,and to provide additional information about Alliant Energy’s operations on a basis consistent with the measures that management uses to manage its operations and evaluate its performance. Alliant Energy's management also uses income and earnings per share excluding non-recurring income tax items to determine incentive compensation. · 2010 and 2009 first quarter income and earnings per share excluding non-recurring income tax items. In addition, Alliant Energy included in the press release the following non-GAAP financial measures.Alliant Energy believes the following non-GAAP measures are useful to investors because they facilitate an understanding of segment performance and trends and provide additional information about Alliant Energy’s operations on a basis consistent with the measures that management uses to manage its operations and evaluate its performance.Alliant Energy’s management also uses utility earnings per share from continuing operations to determine incentive compensation. · 2010 and 2009 first quarter Interstate Power and Light Company, Wisconsin Power and Light Company, utility, and non-regulated and parent earnings per share. Item 9.01Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits.The following exhibits are being furnished herewith: Alliant Energy Corporation press release dated May 4, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALLIANT ENERGY CORPORATION Date:May 4, 2010 By:/s/ Thomas L. Hanson Thomas L. Hanson Vice President-Controller and Chief Accounting Officer ALLIANT ENERGY CORPORATION Exhibit Index to Current Report on Form 8-K Dated May 4, 2010 Exhibit Number Alliant Energy Corporation press release dated May 4, 2010.
